         Case:2:19-cv-05321-CMR
         Case  20-2926 Document: 33 Page:
                                Document 82 1FiledDate Filed: 11/25/2020
                                                   11/25/20   Page 1 of 1




    UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT


                                           No. 20-2926

                 GlaxoSmithKline LLC v. Boehringer Ingelheim Pharm

                            (U.S. District Court No.: 2-19-cv-05321)


                                             ORDER

       In accordance with the agreement of the parties in the above-captioned case, the
matter is hereby dismissed pursuant to Fed. R. App. P. 42(b), without cost to either
party. A certified copy of this order is issued in lieu of a formal mandate.



For the Court,

s/ Patricia S. Dodszuweit
Clerk

Dated: November 25, 2020
                                     A True Copy:
SLC/cc: Ms. Kate Barkman,
Lisa S. Blatt, Esq.
Evan R. Chesler, Esq.
Jane Y. Chong,                       Patricia S. Dodszuweit, Clerk
                                     Certified Order Issued in Lieu of Mandate
Kyle E. Gray, Esq.
Christopher R. Hall, Esq.
Stephen J. Kastenberg, Esq.
Paul Lantieri III, Esq.
Vanessa Lavely, Esq.
Charles McCloud, Esq.
Emelia L. McKee Vassallo, Esq.
Burt M. Rublin, Esq.
Matthew I. Vahey, Esq.
Daniel H. Weiner, Esq.
